—Judgment, Supreme Court, New York County (Joan Lobis, J.), entered July 31, 1996, insofar as appealed from, awarding plaintiff maintenance, attorneys’ fees and accountants’ fees, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered June 11, 1998, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In view of the vast disparity in the parties’ earning capacity, and the fact that plaintiff did not work outside the home for almost the entire length of this financially successful 24-year marriage, the court properly awarded plaintiff maintenance in the amount and for the duration necessary to maintain her pre-divorce standard of living (see, Hartog v Hartog, 85 NY2d 36, 51-52). We find that the award of maintenance, in amounts decreasing over a period of several years before terminating, accurately reflects plaintiff’s projected accumulation of marital property to be distributed over time, and provides her with no more than her pre-divorce standard of living. We have *325considered defendant’s other arguments and find them to be unpersuasive. Concur — Rosenberger, J. P., Williams, Andrias, Saxe and Buckley, JJ.